


109 HRES 772 IH: Amending the Rules of the House of

U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 772
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2006
			Mr. Davis of Kentucky
			 (for himself and Mr. Sodrel) submitted
			 the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to require the Committee on Standards of Official Conduct to
		  provide regular ethics training for Members, Delegates, and the Resident
		  Commissioner. 
	
	
		That clause 3 of rule XI of the Rules
			 of the House of Representatives is amended by inserting at the end:
			
				(r)(1)The committee
				shall establish a program of regular ethics training for Members, Delegates,
				and the Resident Commissioner.
				(2)The committee
				shall publish a list of Members who have and have not completed such ethics
				training within the first one hundred calendar days after being sworn-in during
				each Congress. The committee shall update this list with the names of Members
				who complete the training after the deadline with the date on which the
				training was completed.
				(3)Publication of
				the list of Members who have and have not completed the ethics training shall
				be made available on the official website of the committee and published in the
				Congressional
				Record.
				.
		
